Citation Nr: 1142861	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-47 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The Veteran had active service from January 1942 to November 1945.  The Veteran died on May [redacted], 2008.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  The Veteran died in May 2008; the immediate cause of death was acute pulmonary edema due to left-sided heart failure due to atherosclerotic heart disease; dementia was a contributory cause of the Veteran's death.

2.  At the time of his death, service connection was in effect for chronic obstructive pulmonary disease, rated as 30 percent disabling, and bilateral hearing loss disability, rated as 10 percent disabling.

3.  Neither atherosclerotic heart disease nor dementia was present until more than one year following the Veteran's discharge from service and neither disorder was etiologically related to service or service-connected disability.




CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or substantially and materially contribute to the Veteran's cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that, or 'immediately after,' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the effective-date element of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that when VA receives a detailed claim for death and indemnity compensation (DIC) under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C. § 5103(a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

Here, the RO sent a letter dated in July 2008 to the appellant, which informed her of the respective responsibilities of the claimant and VA, actions taken on her behalf, and the information or evidence necessary to establish the cause of death claim.  Notice of the Dingess elements of her claim was not provided.  Likewise, the RO did not inform the appellant of the disabilities for which service connection had been established.

The Board observes that, although the appellant was not specifically informed of the Veteran's service-connected disabilities in the July 2008 VCAA letter, the appellant's claim/statement dated in June 2008 reflects actual knowledge that the Veteran was service-connected for chronic obstructive pulmonary disease.  Therein, she argued that pulmonary edema was related to or caused by chronic obstructive pulmonary disease.  Consequently, the Hupp notice error here did not prejudice the appellant because she was aware that service connection for the cause of death could be established on this basis and a reasonable person could be expected to understand from the notice provided what was needed to establish entitlement to service connection for the cause of the Veteran's death in this case.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

The Board acknowledges that the Veteran was service connected for bilateral hearing loss disability as well and that VA failed to notify the appellant of this information.  However, again, the Board finds that this is harmless error because hearing loss is a disability static in nature and because there is no contention or indication that the Veteran's death was related to hearing loss.  This case centers on the matter of whether service-connected chronic obstructive pulmonary disease caused or contributed to the Veteran's death-not hearing loss.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Additionally, the Board acknowledges that the VCAA notice letter did not provided notice with respect to the effective-date element of the claim.  As explained below, the Board has determined that service connection is not warranted for the cause of the Veteran's death.  Consequently, no effective date will be assigned and the failure to provide notice with respect to that element of the claim is harmless error.

With respect to the duty to assist, the Board notes that service treatment records, pertinent post-service treatment records, and the certificate of death are of record.  In addition, the RO obtained VA medical opinions in October 2008 and June 2011.  The Board notes that there has been no allegation that either VA opinion was inadequate.  The Board observes the most recent VA medical opinion reflects a review of the record to include the favorable medical opinion of Dr. H, the Certificate of Death, and nursing home records.  The VA medical opinion was prepared by a medical professional after review of the medical history.  The medical opinion includes portions of the salient history relied upon in the conclusion reached.  Therefore, the Board finds that VA obtained an adequate medical opinion in this matter.  See generally Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  See also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

Neither the appellant nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the appellant.

Relevant Legal Criteria

Death and indemnity compensation benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2011).  Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death inherently is one not related to the principal cause of death.  In determining whether service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In general, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service- connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The appellant argues that service-connected chronic obstructive pulmonary disease caused or contributed to the cause of the Veteran's death.

The record shows that service connection was established for chronic obstructive pulmonary disease, 30 percent, and bilateral hearing loss, 10 percent, during the Veteran's lifetime.  The Certificate of Death further shows that the Veteran died on May [redacted], 2008, due to acute pulmonary edema.  The underlying causes of death were cited as left-sided heart failure and atherosclerotic heart disease.  Dementia was certified as a contributory cause of death.

For the reasons discussed below, the Board has determined that the preponderance of the evidence is against the claim.  

Service treatment records are negative for evidence of heart disease and dementia, and there is no evidence suggesting that dementia was present until many years following the Veteran's discharge from service. Although a physician reported in January 1946 that "X-ray on December 24th showed ...definite enlargement of the heart," no diagnosis of any heart disorder was rendered at that time, a service chest X-ray study in November 1945 was normal and a chest X-ray study in November 2000 showed a normal heart size.  Moreover, there is no medical evidence linking the Veteran's fatal heart disease or dementia to his active service or medical evidence linking the Veteran's dementia to service-connected disability. 

With regard to the appellant's contention that the Veteran's death was caused or contributed to by service-connected chronic obstructive pulmonary disease, the Board finds that the more probative and persuasive evidence of records reflects otherwise.

The Board notes that the record includes a VA medical opinion dated in October 2008, which concludes that the Veteran's death was less likely as not caused by chronic obstructive pulmonary disease.  This opinion was rendered following a review of an incomplete record, as indicated by the report itself.  Therefore, it is of limited probative value.

After all pertinent evidence was associated with the claims file, the record was reviewed by a  VA physician who opined in June 2011 that it is less likely than not that the Veteran's death was related to service-connected chronic obstructive pulmonary disease.  In support of this opinion, the physician noted salient portions of the documented medical history, the nursing notes in the days prior to the Veteran's death showing no indication of worsening of chronic obstructive pulmonary disease, and that chronic obstructive pulmonary disease does not cause acute pulmonary edema.  The physician further noted that the Veteran had an abrupt episode of vomiting followed by foaming at the mouth that was not explained by service-connected chronic obstructive pulmonary disease.

Also, the Veteran's service-connected chronic obstructive pulmonary disease disability is not shown as the immediate or underlying cause of death on the Certificate of Death.

VA regulation provides that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2007); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Board has considered the Veteran's nursing home medical records.  The nursing home medical records show no indication that chronic obstructive pulmonary disease caused or contributed to the cause of the Veteran's death.  As such, this evidence has diminished probative value.  

The Board has further considered the favorable medical opinion of Dr. H, the Veteran's treating physician.  Specifically, a letter from Dr. H reflects that the Veteran was his patient and died in May 2008.  Dr. H opined that the Veteran had "end stage COPD (chronic obstructive pulmonary disease) which led to acute heart failure and his ultimate demise."

The Board finds that the medical opinion of Dr. H has little probative value.  He provided no reasoning to support opinion.  In fact, it is bereft of any commentary or explanation of the findings (or medical history) that supports the medical conclusion reached, and does not address the relationship, if any, between acute pulmonary edema (or left-sided heart failure or atherosclerotic heart disease) and service-connected chronic obstructive pulmonary disease.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also, Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008)(VA may not rely on medical opinions that have no supporting rationale).

The Board assigns greater probative value to the VA medical opinion because it was prepared by a pulmonary/critical care physician after review of the pertinent evidence of record and includes a complete medical rationale.  The conclusions reached by this physician reflect review of the medical records and exercise of his medical expertise.  The physician noted that chronic obstructive pulmonary disease does not cause acute pulmonary edema or left-sided heart failure, and that there was nothing in the medical record to support Dr. H's contention that the Veteran had "end-stage" chronic obstructive pulmonary disease that then led to acute heart failure and death-the VA physician noted that the Veteran's condition was moderate by pulmonary function tests conducted 2 years prior to his death.

The Board acknowledges the appellant's earnest belief that the Veteran's service-connected chronic obstructive pulmonary disease disability caused or contributed to the Veteran's cause of death.  However, the appellant is not competent to provide a medical opinion as to the primary or contributory cause of the Veteran's death.  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In this case, the question of nexus or etiology is sufficiently complex such that the appellant-a lay person-lacks the requisite training, expertise, and knowledge to opine on whether service-connected disability caused or contributed to the cited causes of death.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also, Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion).

Accordingly, the Board must conclude that service connection is not warranted for the cause of the Veteran's death.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


